DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2019 and 03/05/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 14, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcclellan (US 2011/0153017 A1).

	Regarding claim 1, Mcclellan discloses a tissue expander having an integrated drain comprising: 
a shell (Figure 14B, item 1480) having an injection port opening (Figure 14B, item 1420, dual injection port of Figure 18 can be utilized as the injection port in  the embodiment of Figure 14B according to paragraph 0175) and one or more Figure 6, item 610; Figure 14B, item 1430; paragraph 0065, 0071, and 0072); 
an injection port assembly disposed in said injection port opening (Figure 18; paragraph 0155), 
wherein said injection port assembly forms a fluid-tight seal with said shell (paragraph 0063, lines 7-17; paragraph 0154, lines 1-6); 
said injection port assembly including a needle guard having a needle guard base with a top surface (Figure 18, item 1850; paragraph 0159, lines 1-9); 
a barrier membrane disposed within said needle guard that overlies the top surface of said needle guard base (Figure 18, item 1830; paragraph 0159, lines 1-7), 
wherein said barrier membrane defines an inflation chamber located between the top surface of said needle guard base and a bottom surface of said barrier membrane (Figure 18, item 1840; paragraph 0155, lines 4-11; paragraph 0159, lines 3-7; paragraph 0161, lines 1-7), 
and wherein said barrier membrane defines a drainage chamber located within said needle guard that overlies a top surface of said barrier membrane (Figure 18, item 1820; paragraph 0157, lines 8-11; paragraph 0161, lines 1-4, paragraph 0155 states “the dual integrated port 1800 may provide a user with selective fluid communication access to both an area internal to the tissue expander (e.g., for inflation and deflation of the tissue expander) and an external pocket surrounding the tissue expander (e.g., for injecting/extracting fluid to/from the pocket) through the same port, respectively and exclusively of one another.” therefore when the first section 1820 is “in fluid communication with the pocket surrounding the tissue expander” it allows fluid to be extracted from the pocket, which defines a drainage chamber); 
one or more inflation ports in fluid communication with said inflation chamber for inflating and deflating said shell with a first fluid (paragraph 0161, lines 1-7; paragraph 0155 which is quoted above states that the dual integrated port 1800 allows for inflation and deflation of the tissue expander by fluid communication with an area internal to the tissue expander, paragraph 0161 states this can be accomplished through the second section 1840); 
a drainage conduit in fluid communication with and extending between said drainage chamber and said one or more drainage holes formed in said shell for draining a second fluid from outside said shell (Figure 6 illustrates a drainage conduit 650 in fluid communication between drainage chamber 1820 and drainage holes 610, the dual port of Figure 18 can be used in the embodiment of Figure 6 according to paragraph 0175).  
	Regarding claim 3, Mcclellan discloses further comprising a needle assembly adapted for insertion into said injection port assembly, wherein said needle assembly has a first configuration in which an inflation lumen of said needle assembly is in fluid communication with said inflation chamber for selectively inflating and deflating said shell using the first fluid and a second configuration in which a drainage lumen of said needle assembly is in fluid communication with said drainage chamber for draining the second fluid from outside said shell (Figure 18, needle 1855 is in fluid communication with inflation chamber 1840, and drainage lumen of needle 1815 is in fluid communication with drainage chamber 1820).  
Figure 19, item 1930 shows a rim that extends upwardly from base); a barrier membrane support that projects from the top surface of said needle guard base toward the bottom surface of said barrier membrane for supporting an underside of said barrier membrane (Figure 19, item 1910; paragraph 0162, lines 6-12).  	
	Regarding claim 14, Mccllelan discloses wherein said drainage conduit (Figure 6, item 650) comprises a second end that is coupled with a drain, which, in turn, is in fluid communication with said one or more drainage holes that are formed in said shell (Figure 6, drainage conduit 650 comprises a second end that is coupled to drain 610 (i.e. delivery canal) which is in fluid communication with holes in drain 610; paragraph 0065).  
	Regarding claim 22, Mcclellan discloses a tissue expander having an integrated drain comprising: 
a shell (Figure 14B, item 1480) having an injection port opening (Figure 14B, item 1420, dual injection port of Figure 18 can be utilized as the injection port in  the embodiment of Figure 14B according to paragraph 0175) and one or more drainage holes formed in said shell that are spaced from said injection port opening (Figure 6, item 610; Figure 14B, item 1430; paragraph 0065, 0071, and 0072); 
an injection port assembly disposed in said injection port opening (Figure 18; paragraph 0155) for forming a fluid-tight seal with said shell (paragraph 0063, lines 7-17; paragraph 0154, lines 1-6); (paragraph 0063, lines 7-17; paragraph 0154, lines 1-6); 
said injection port assembly including a needle guard having a needle guard base with a top surface (Figure 18, item 1850; paragraph 0159, lines 1-9)
a barrier membrane disposed within said needle guard that overlies the top surface of said needle guard base (Figure 18, item 1830; paragraph 0159, lines 1-7); 
said barrier membrane defining an inflation chamber located between the top surface of said needle guard base and a bottom surface of said barrier membrane for inflating and deflating said shell with a first fluid (Figure 18, item 1840; paragraph 0155, lines 4-11; paragraph 0159, lines 3-7; paragraph 0161, lines 1-7); 
said barrier membrane defines a drainage chamber located within said needle guard that overlies a top surface of said barrier membrane for draining a second fluid from outside said shell through said one or more drainage holes (Figure 18, item 1820; paragraph 0157, lines 8-11; paragraph 0161, lines 1-4, paragraph 0155 states “the dual integrated port 1800 may provide a user with selective fluid communication access to both an area internal to the tissue expander (e.g., for inflation and deflation of the tissue expander) and an external pocket surrounding the tissue expander (e.g., for injecting/extracting fluid to/from the pocket) through the same port, respectively and exclusively of one another.” therefore when the first section 1820 is “in fluid communication with the pocket surrounding the tissue expander” it allows fluid to be extracted from the pocket, which defines a drainage chamber; Figure 6 illustrates a drainage conduit 650 in fluid communication between drainage chamber 1820 and drainage holes 610, the dual port of Figure 18 can be used in the embodiment of Figure 6 according to paragraph 0175)
a needle assembly configured for insertion into said injection port assembly (Figure 18),
wherein said needle assembly has a first configuration in which an inflation lumen of said needle assembly is in fluid communication with said inflation chamber for selectively inflating and deflating said shell using the first fluid and a second configuration in which a drainage lumen of said needle assembly is in fluid communication with said drainage chamber for draining the second fluid from outside said shell (Figure 18, needle 1855 is in fluid communication with inflation chamber 1840, and drainage lumen of needle 1815 is in fluid communication with drainage chamber 1820).  
	Regarding claim 23, Mcclellan discloses further comprising a barrier membrane support that projects from the top surface of said needle guard base toward the bottom surface of said barrier membrane (Figure 19, item 1910; paragraph 0162, lines 6-12).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mcclellan (US 2011/0153017 A1) in view of Martin et al (US 2014/0277440 A1).

Regarding claim 7, as set forth supra, Mcclellan discloses the injection port assembly (Figure 18 and 19) comprising an injection dome (Figure 19, item 1905). 
	However, Mcclellan does not disclose wherein said injection port assembly further comprises an injection dome secured to an upper end of said needle guard rim, wherein said injection dome comprises a base having a bottom surface with an annular groove formed therein, and wherein the upper end of said needle guard rim is disposed within said annular groove of said injection dome for securing said injection dome to said needle guard. 
	Martin teaches wherein said injection port assembly (see Martin, Figure 3) further comprises an injection dome (see Martin, Figure 3, item 14 “injection dome”) secured to an upper end of said needle guard rim (Figure 3, item 28 “rim portion”), wherein said injection dome comprises a base having a bottom surface with an annular groove formed therein (Figure 3, item 30 “annular slot”), and wherein the upper end of said needle guard rim is disposed within said annular groove of said injection dome for securing said injection dome to said needle guard (Figure 3; paragraph 0043).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mcclellan by providing wherein said injection port assembly further comprises an injection dome secured to an upper end of said needle guard rim, wherein said injection dome comprises a base having a bottom surface with an annular groove formed therein, and wherein the upper end of said needle guard rim is disposed within said annular groove of said injection dome for securing said injection dome to said needle guard as taught by Martin because when the needle guard rim is inserted into the slot in the injection dome, compressive force is exerted on the elastomeric material of the septum region of the injection dome.  As a result of these forces, the septum region of the injection dome, is self-sealing (see Martin, paragraph 0043).
see Martin, Figure 3, injection dome 14 has a second height that is less than the first height of needle guard rim 28).
	Regarding claim 24, as set forth supra, Mcclellan discloses the injection port assembly (Figure 18 and 19) comprising an injection dome (Figure 19, item 1905). 
	However, Mcclellan does not disclose further comprising: said needle guard including a needle guard rim that extends upwardly from said needle guard base; said injection port assembly including an injection dome secured to an upper end of said needle guard rim; said injection dome including a base having a bottom surface with an annular groove formed therein, wherein the upper end of said needle guard rim is disposed within said annular groove of said injection dome for securing said injection dome to said needle guard.
	Martin teaches further comprising: said needle guard including a needle guard rim (see Martin, Figure 3, item 28 “rim portion”) that extends upwardly from said needle guard base (see Martin, Figure 3, item 24); wherein said injection port assembly (see Martin, Figure 3) further comprises an injection dome (see Martin, Figure 3, item 14 “injection dome”) secured to an upper end of said needle guard rim (Figure 3, item 28 “rim portion”), wherein said injection dome comprises a base having a bottom surface with an annular groove formed therein (Figure 3, item 30 “annular slot”), and wherein the upper end of said needle guard rim is disposed within said annular groove of said injection dome for securing said injection dome to said needle guard (Figure 3; paragraph 0043).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mcclellan by providing a needle guard including a needle guard rim that extends upwardly from said needle guard base; wherein said injection port assembly further comprises an see Martin, paragraph 0043).
Allowable Subject Matter
Claims 2, 4, 5, 9-13, 15-21, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Mcclellan (US 2011/0153017 A1) as stated above.  
Regarding claim 2, Mcclellan fails to teach a second needle having a closed distal tip and a drainage lumen spaced proximally from said closed distal tip, wherein said second needle is adapted for insertion into said injection port assembly so that said drainage lumen of said second needle is aligned with said drainage chamber for draining the second fluid from outside said shell.
Regarding claim 4, Mcclellan fails to teach an insert disposed inside said elongated shaft of said needle and being moveable between an extended position in which said inflation lumen is open and said drainage lumen is closed, and a retracted position in which said inflation lumen is closed and said drainage lumen is open, and this feature is found to be novel and nob-obvious in tissue expanders.
Regarding claims 9-13, and 25, Mcclellan fails to teach wherein said needle guard rim has one or more assembly openings formed therein that are located adjacent the upper end of said needle guard 
Regarding claims 15-20, Mcclellan fails to teach a drainage manifold, and this feature is found to be novel and nob-obvious in tissue expanders.
	Regarding claim 21, Mcclellan fails to teach an infusion chamber, and this feature is found to be novel and nob-obvious in tissue expanders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774